Exhibit 10.19

PERFORMANCE SHARE UNIT AGREEMENT

Pursuant to the

CONSTELLATION BRANDS, INC.

LONG-TERM STOCK INCENTIVE PLAN

Name of Participant:

Date of Grant:

Target Number of Performance Share Units:

Value of Each Unit on Date of Grant:

Service Vesting Date:                    [Vesting Date]

Constellation Brands, Inc. (the “Company”) hereby awards to the designated
participant (“Participant”), the opportunity to receive the Other Stock-Based
Award described herein (“Performance Share Units”) under the Company’s Long-Term
Stock Incentive Plan (the “Plan”). Performance Share Units consist of the right
to receive shares of Class A Common Stock, par value $.01 per share, of the
Company (“Shares”). Generally, you will not receive any Performance Share Units
unless specified service and performance requirements are satisfied. This
Performance Share Unit Agreement is subject to the attached Terms and Conditions
of Performance Share Unit Agreement (collectively with this document, this
“Agreement”) and terms of the Plan.

PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT. FOR EXAMPLE, IMPORTANT ADDITIONAL INFORMATION ON VESTING AND
FORFEITURE OF THE PERFORMANCE SHARE UNITS COVERED BY THIS AWARD IS CONTAINED IN
PARAGRAPH 2 OF THE TERMS AND CONDITIONS. TO THE EXTENT ANY CAPITALIZED TERMS
USED IN THE TERMS AND CONDITIONS ARE NOT DEFINED HEREIN, THEY WILL HAVE THE
MEANING ASCRIBED TO THEM IN THE PLAN.

BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS GRANT OF
PERFORMANCE SHARE UNITS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THIS
AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE
PROVISIONS OF THE PLAN AND THIS AGREEMENT. IF I FAIL TO ACCEPT THE TERMS AND
CONDITIONS OF THIS AWARD WITHIN NINETY (90) DAYS OF THE DATE OF GRANT SET FORTH
ABOVE, THE COMPANY MAY DETERMINE THAT THIS AWARD HAS BEEN FORFEITED.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF PERFORMANCE SHARE UNIT AGREEMENT

1. Summary. The Company hereby awards to the Participant under the Plan as a
separate incentive and not in lieu of any salary or other compensation for his
or her services the opportunity to receive Performance Share Units, subject to
all of the terms and conditions in this Agreement and the Plan. Generally, the
Participant will not receive any Performance Share Units unless the specified
service and performance requirements set forth herein are satisfied.

2. Vesting in Performance Share Units.

(a) Performance and service vesting requirements. Except as otherwise provided
in Section 2(b), both performance and service vesting requirements must be
satisfied before the Participant can earn Performance Share Units under this
Agreement. With certain exceptions noted below, the Participant will vest in
his/her right to receive Performance Share Units under this Agreement if the
Participant remains in continuous employment with the Company or its
Subsidiaries until the Service Vesting Date (as set forth on the first page of
this Agreement) and the Company achieves the “Relative Stockholder Return”
targets specified in Schedule A. If the Participant remains in continuous
employment with the Company or its Subsidiaries until the Service Vesting Date,
the Participant shall vest in his/her right to receive a number of Performance
Share Units based on the performance matrix set forth in Schedule A. Schedule A
sets forth how the number of the Participant’s vested Performance Share Units is
calculated.

(b) Special Vesting Rules.

(i) Death or PSU Disability. If the Participant dies or incurs a PSU Disability
(as defined below) while employed by the Company or its Subsidiaries prior to
the Service Vesting Date, the Participant shall vest in a number of Performance
Share Units equal to the number of the Participant’s Target Number of
Performance Share Units. A “PSU Disability” is a disability as defined under
Treasury Regulation section 1.409A-3(i)(4)(i)(A) which generally means that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. Any Performance Share Units that do not vest under this
provision shall be forfeited upon the Participant’s death or PSU Disability.

(ii) PSU Change in Control. The Performance Share Units are subject to the
following rules in the event the Participant remains in continuous employment
with the Company or its Subsidiaries until the date of a change in control
described in this subsection, which rules shall apply in lieu of the default
Change in Control provisions under the Plan. Upon the occurrence of an event
that: (A) occurs before the Service Vesting Date; (B) is a Change in Control;
and (C) constitutes a change in ownership or effective control of the Company or
a change in the ownership of a substantial portion of the assets of the Company
within the meaning of Code Section 409A (a “PSU Change in Control”), the
Participant shall vest in a number of Performance Share Units equal to the
number of the Participant’s Target Number of Performance Share Units; provided
that such Performance Share Units were not previously forfeited. Any Performance
Share Units that do not vest upon a PSU Change in Control shall be forfeited
upon the PSU Change of Control.



--------------------------------------------------------------------------------

(iii) Other Termination. In the event that the Participant ceases to be employed
by the Company or its Subsidiaries prior to the Service Vesting Date or, if
earlier, the date of a PSU Change in Control for any reason other than death or
PSU Disability, the Participant shall forfeit his/her right to all unvested and
unpaid Performance Share Units. The Participant will cease to be employed by the
Company or its Subsidiaries if the Participant is employed by an entity that
ceases to be a Subsidiary.

3. Time and Form of Payment. Payouts of vested Performance Share Units shall be
made in the form of shares of the Company’s Class A Stock. Each Performance
Share Unit awarded under this Agreement consists of the right to receive one
share of Class A Stock. Vested Performance Share Units shall be paid as follows:

(a) Payments for Reasons other than Death, PSU Disability or PSU Change of
Control. The Participant’s vested Performance Share Units under Section 2(a)
shall be paid on or after May 1,              but no later than May 15,
            , but payment shall only be made after the Committee completes the
written certification set forth in Section 6(d) below with respect to this
Award.

(b) Death or PSU Disability. If the Participant dies or incurs a PSU Disability
while employed by the Company or its Subsidiaries prior to the Service Vesting
Date, the Participant’s vested Performance Share Units shall be paid within 60
days following the date of the Participant’s death or PSU Disability.

(c) PSU Change in Control. Upon the occurrence of an event that is a PSU Change
in Control, the Participant’s vested Performance Share Units shall be paid on or
within 60 days following the date of such PSU Change in Control.

4. Committee Discretion. The Committee has complete and full discretionary
authority to make all decisions and determinations under this Agreement, and all
decisions and determinations by the Committee will be final and binding upon all
persons, including, but not limited to, the Participant and his/her personal
representatives, heirs and assigns.

5. Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement shall, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, the Participant does not designate any beneficiary or the
Committee does not permit beneficiary designations, to the administrator or
executor of the Participant’s estate. Any designation of a beneficiary by the
Participant shall be effective only if such designation is made in a form and
manner acceptable to the Committee. Any such permitted transferee upon the
Participant’s death must furnish the Company with (a) written notice of his or
her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

 

- 2 -



--------------------------------------------------------------------------------

6. Code Section 162(m). This Award is intended to comply with the requirements
of Code Section 162(m) and the provisions of this Award shall be interpreted and
administered consistently with that intent. In that light, the following rules
shall apply to the award:

(a) The Committee shall establish the performance targets and terms of this
Agreement within 90 days of the commencement of the Company’s             
fiscal year. The satisfaction of the performance targets for paying Performance
Share Units shall be substantially uncertain at the time they are established.

(b) The amount of Performance Share Units that vest shall be computed under an
objective formula and the Committee shall have no discretionary authority to
increase the amount of the Performance Share Units that vest or alter the
methodology for calculating the Performance Share Units that vest, except as
permitted by Code Section 162(m) and the Plan.

(c) The maximum amount the Participant can receive under the Plan for all Other
Stock-Based Awards in any fiscal year cannot exceed $5 million.

(d) Before any Performance Share Units are paid to the Participant, the
Committee will certify, in writing, the Company’s satisfaction of the
pre-established performance target and the number of Performance Share Units
payable to the Participant.

7. Code Section 409A. Performance Share Units are generally intended to be
exempt from Code Section 409A as short-term deferrals and, accordingly, the
terms of this Agreement shall be construed to preserve such exemption. To the
extent that this Agreement is subject to the requirements of Code Section 409A,
this Agreement shall be interpreted and administered in accordance with the
intent that the Participant not be subject to tax under Code Section 409A.
Neither the Company nor any of its Subsidiaries shall be liable to any
Participant (or any other individual claiming a benefit through the Participant)
for any tax, interest, or penalties the Participant might owe as a result of
participation in the Plan, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect the Participant from the obligation
to pay any taxes pursuant to Section 409A, unless otherwise specified.

8. Settlement of Performance Share Units.

(a) Status as a Creditor. Unless and until Performance Share Units have vested
in accordance with Section 2 above and become payable under Section 3 above, the
Participant will have no settlement right with respect to any Performance Share
Units. Prior to settlement of any vested Performance Share Units, the vested
Performance Share Units will represent an unfunded and unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
The Participant is an unsecured general creditor of the Company, and settlement
of Performance Share Units is subject to the claims of the Company’s creditors.

(b) Form of Settlement. Performance Share Units will be settled in the form of
Shares of Class A Stock. Fractional Shares will not be issued upon the vesting
of Performance Share Units. In the event that a fractional Share is owed to the
Participant, instead of paying such fractional Share, the Company shall round up
the Shares that are payable to the Participant to the nearest whole number. Upon
issuance, Shares will be electronically transferred to an account in the
Participant’s name at the provider then administering the Plan as it relates to
the Performance Share Units.

 

- 3 -



--------------------------------------------------------------------------------

(c) Clawback. If the Company subsequently determines that it is required by law
to include an additional “clawback” or “recoupment” provision to outstanding
awards, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then such clawback or recoupment provision shall also apply to this
Award, as applicable, as if it had been included on the Date of Grant and the
Company shall notify the Participant of such additional provision.

9. Tax Liability and Withholding. The Company or one of its Subsidiaries shall
assess and withhold any federal, state or local income taxes, social security
taxes, or other employment withholding taxes that may arise or be applicable in
connection with the Participant’s participation in the Plan, including, without
limitation, any tax liability associated with the grant or vesting of the
Performance Share Units or sale of the underlying Shares (the “Tax Liability”).
These requirements may change from time to time as laws or interpretations
change. Regardless of the Company’s or the Subsidiary’s actions in this regard,
the Participant hereby acknowledges and agrees that the Tax Liability shall be
the Participant’s sole responsibility and liability.

The Participant acknowledges that the Company’s obligation to issue or deliver
Shares shall be subject to satisfaction of the Tax Liability. Unless otherwise
determined by the Company, withholding obligations shall be satisfied by having
the Company or one of its Subsidiaries withhold all or a portion of any Shares
that otherwise would be issued to the Participant upon settlement of the vested
Performance Share Units; provided that amounts withheld shall not exceed the
amount necessary to satisfy the Company’s tax withholding obligations. Such
withheld Shares shall be valued based on the Fair Market Value as of the date
the withholding obligations are satisfied. The Company or one of its
Subsidiaries may also satisfy the Tax Liability by deduction from the
Participant’s wages or other cash compensation paid to the Participant by the
Company or the Subsidiary. If the Company or a Subsidiary does not elect to have
withholding obligations satisfied by either withholding Shares or by deduction
from the Participant’s wages or other compensation paid to the Participant by
the Company or the Subsidiary, the Participant agrees to pay the Company or the
Subsidiary the amount of the Tax Liability in cash (or by check) as directed by
the Company or the Subsidiary. Notwithstanding anything to the contrary in the
Plan, the Participant shall not be entitled to satisfy any Tax Liability or
withholding obligations that arise as a result of this Agreement by delivering
to the Company any shares of capital stock of the Company.

10. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Performance Share Units (whether
vested or unvested) or underlying Shares unless and until such Performance Share
Units vest and the corresponding Shares are issued. After such issuance, the
Participant shall have the rights of a stockholder of the Company with respect
to voting such Shares and receipt of dividends and distributions on such Shares,
if any.

 

- 4 -



--------------------------------------------------------------------------------

11. Acknowledgments. The Participant acknowledges and agrees to the following:

(a) The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.

(b) The grant of the Performance Share Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Performance Share Units, or benefits in lieu of the Performance Share Units,
even if the Performance Share Units have been granted repeatedly in the past.

(c) All determinations with respect to future Performance Share Units, if any,
including, but not limited to, the times when Performance Share Units shall be
granted or when Performance Share Units shall vest, will be at the sole
discretion of the Committee.

(d) The Participant’s participation in the Plan is voluntary.

(e) The value of the Performance Share Units is an extraordinary item of
compensation, which is outside the scope of the Participant’s employment
contract (if any), except as may otherwise be explicitly provided in the
Participant’s employment contract (if any).

(f) The Performance Share Units are not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating
termination, severance, resignation, redundancy, end of service, or similar
payments, or bonuses, long-service awards, pension or retirement benefits.

(g) The future value of the Shares is unknown and cannot be predicted with
certainty.

(h) No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Performance Share Units or Shares, and the Participant
irrevocably releases the Company and its Subsidiaries from any such claim that
may arise.

(i) Neither the Plan nor the Performance Share Units shall be construed to
create an employment relationship where any employment relationship did not
otherwise already exist.

(j) Nothing in this Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or the
Subsidiary, which are hereby expressly reserved, to terminate the employment of
the Participant under applicable law.

(k) The transfer of the employment of the Participant between the Company and
any one of its Subsidiaries (or between Subsidiaries) shall not be deemed a
termination of service.

(l) Nothing in this Agreement shall affect the Participant’s right to
participate in and receive benefits under and in accordance with the then
current provisions of any pension, insurance or other employee welfare plan or
program of the Company or any Subsidiary in which the Participant is entitled to
participate.

 

- 5 -



--------------------------------------------------------------------------------

(m) The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

(n) The Company reserves the right to impose other requirements on participation
in the Plan, on the Performance Share Units and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or other applicable Rule or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

12. Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Class A
Stock shall be increased, reduced or otherwise changed, the Performance Share
Units shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participant hereunder.

13. Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.

14. Transferability. The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Performance Share Units in any
manner. Shares may be sold, assigned, transferred or encumbered only after they
are issued to the Participant upon settlement. Following the settlement and
issuance of Shares, in the event the Company permits the Participant to arrange
for a sale of Shares through a broker or another designated agent of the
Company, the Participant acknowledges and agrees that the Company may block any
such sale and/or cancel any order to sell placed by the Participant, in each
case if the Participant is not then permitted under the Company’s insider
trading policy to engage in transactions with respect to securities of the
Company. If the Committee determines that the ability of the Participant to sell
or transfer Shares is restricted, then the Company may place a restrictive
legend or stop transfer notation on any certificate that may be issued to
represent such Shares or on its books with respect to such Shares. If a legend
or stop transfer notation is placed on any certificate or the Company’s books
with respect to the Participant’s Shares, the Participant may only sell such
Shares in compliance with such legend or notation.

15. Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. Capitalized terms not defined in this Agreement shall have the respective
meanings given to such terms in the Plan. In the event of a conflict between one
or more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.

 

- 6 -



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Severability. In the event that any provision in this Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.

20. Modifications to this Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
Other Stock-Based Award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.

22. Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares. The Participant understands that the vesting of the Performance Share
Units under the Plan and the issuance, transfer, assignment, sale, or other
dealings of the Shares shall be subject to compliance by the Company (or any
Subsidiary) and the Participant with all applicable requirements under the laws,
rules, and regulations of the country of which the Participant is a resident.
Furthermore, the Participant agrees that he or she will not acquire Shares
pursuant to the Plan except in compliance with all under the laws and Rules of
the country of which the Participant is a resident.

The Company shall not be required to transfer or deliver any Shares or dividends
or distributions relating to such Shares until it has been furnished with such
opinions, representations or other documents as it may deem necessary or
desirable, in its discretion, to insure compliance with any law or Rules of the
Securities and Exchange Commission or any other governmental authority having
jurisdiction under the Plan or over the Company, the Participant, or the Shares
or any interests therein. The award of Performance Share Units evidenced by this
Agreement is also subject to the condition that, if at any time the Committee
administering the Plan shall determine, in its discretion, that the listing,
registration or qualification of the Shares (or any capital stock distributed
with respect thereto) upon the New York Stock Exchange (or any other securities
exchange or trading market) or under any United States state or Federal law or
other applicable Rule, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of the Performance Share Units evidenced by this Agreement or the
issuance, transfer or delivery of the Shares (or the payment of any dividends or
other distributions related to the Shares), the Company shall not be required to
transfer or deliver any Shares or dividends or distributions relating to such
Shares unless such listing, registration, qualification, consent or approval
shall have been effected or obtained to the complete satisfaction of the
Committee and free of any conditions not acceptable to the Committee.

 

- 7 -



--------------------------------------------------------------------------------

23. Electronic Delivery and Execution. The Participant hereby consents and
agrees to electronic delivery of any documents that the Company may elect to
deliver (including, but not limited to, plan documents, prospectus and
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of this Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agrees that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be effected by a third
party engaged by the Company to provide administrative services related to the
Plan.

 

- 8 -



--------------------------------------------------------------------------------

SCHEDULE A

The number of Performance Share Units to which the Participant will be entitled
if the Participant satisfies the applicable service requirements will be
calculated by the Committee based on the Company’s “Relative Stockholder Return”
(as defined below). Specifically, the Committee shall calculate the number of
vested Performance Share Units for the Participant if the Participant satisfies
the applicable service requirements by multiplying the Participant’s Target
Number of Performance Share Units by the applicable percentage determined as set
forth below based on the Company’s Relative Stockholder Return results for the
specified period. As noted in the Terms and Conditions to this Agreement,
special rules apply under certain circumstances, such as death, PSU Disability
and PSU Change in Control.

The following table shall apply for calculating this Award:

Relative Stockholder Return Over the Company’s              Fiscal Years

 

25th Percentile

 

33.3ths Percentile

 

50th Percentile

 

62.5ths Percentile

 

75th Percentile

25%   50%   100%   150%   200%

The maximum percentage by which the Participant’s Target Number of Performance
Share Units is multiplied cannot exceed 200%, and no Performance Share Units
shall vest unless the Company’s Relative Stockholder Return performance for the
specified period is equal to or greater than the level required to earn an award
of 25% of the Participant’s Target Number of Performance Share Units.

If the Company’s Relative Stockholder Return performance falls between
designated levels of performance set forth in the above table, the percentage by
which the Participant’s Target Number of Performance Share Units is multiplied
will be calculated by linear interpolation.

Relative Stockholder Return shall mean the percentage increase in the “Fair
Market Value” (as defined below) of a share of the Company’s Class A Common
Stock during the period from March 1,              through February
    ,             (the “Valuation Period”) measured relative to the percentage
increase in the Fair Market Value of stocks included in the S&P 500 Index that
satisfy the conditions set forth below (the “Comparator Group”) over the
Valuation Period. Specifically, the percentage increase in the Fair Market Value
of a share of the Company’s Class A Common Stock during the Valuation Period
will be ranked against the percentage increase in the Fair Market Value of a
share of stock for each company in Comparator Group during the Valuation Period.
The Comparator Group shall consist of those companies that are included in the
S&P 500 Index during both the last ten (10) trading days of the Company’s
             fiscal year (February     ,             ) and the last ten
(10) trading days of the Company’s              fiscal year (February     ,
            ) and only relates to the class of stock included in that index. The
following rule shall apply with respect to the Comparator Group:

 

  •  

Consistent with the purposes of this Award, the Fair Market Value of stock of a
company included in the Comparator Group shall be adjusted in an equitable
manner for any material stock splits, reverse stock splits or similar
transactions.

 

- 9 -



--------------------------------------------------------------------------------

Relative Stockholder Return shall be measured based on the average Fair Market
Value of each applicable company’s stock for the last ten (10) trading days
prior to the commencement of the Company’s              fiscal year on March 1,
             as compared to the average Fair Market Value of that same company’s
stock for the last ten (10) trading days of the Company’s              fiscal
year ending on February     ,             . The Fair Market Value of the
Company’s Class A Common Stock or of a share of the common stock of a company in
the Comparator Group shall mean the closing price of a share of that stock on
the New York Stock Exchange or other national stock exchange on which that stock
is actively traded for that date as reported in the Wall Street Journal, Eastern
Edition or such other standard reference service as the Committee may select.
The percentile ranking of the Company’s Relative Stockholder Return shall be
that fraction which is calculated by dividing the number of companies in the
Comparator Group whose performance is exceeded by the Company (based on the
increase in the value of the Company’s stock) by the total number of companies
in the Comparator Group.

Except as noted in this Schedule A, no adjustments for Extraordinary Items shall
be made when calculating Relative Stockholder Return.

 

- 10 -